Exhibit 1 FOR IMMEDIATE RELEASE Cimatron Reports Revenues of $10M in Q2/11 and Highest Ever Q2 Non-GAAP Net Profit of $1.3M - Declares dividend of NIS 0.80 (approximately US$0.23) per share – -$0.22 non-GAAP EPS in the first six months of 2011 – Givat Shmuel, Israel, – August 4th, 2011– Cimatron Limited (NASDAQ and TASE: CIMT), a leading provider of integrated CAD/CAM software solutions for the toolmaking and manufacturing industries, today announced financial results for the second quarter and first half of 2011. Highlights of Cimatron’s results for these periods include the following: · Q2/11 new licenses revenue up 41% year-over-year on a constant currency basis · Q2/11 recurring maintenance revenue represents 49% of total revenue, increased 6% year-over-year on a constant currency basis · Q2/11 non-GAAP operating profit increased 118% year-over-year · $4.6 million positive cash flow from operating activities in the first half of 2011, a 18% year-over-year increase · Record cash balances of $14.5 million as of the end of June 2011 Concurrently with the announcement of its results, Cimatron today also declared a cash dividend of NIS 0.80 (approximately US$0.23) per share on outstanding ordinary shares, representing a total dividend payment of approximately $2.2 million. The dividend is payable on September 12, 2011 to shareholders of record at the close of business on August 24, 2011. Commenting on the results, Danny Haran, President and Chief Executive Officer of Cimatron, said “We are pleased to report another strong quarter, with record cash reserves, and highest ever Q2 operating and net profits. Strong results from all territories and all product lines translated into healthy growth in revenues, particularly in new license sales. Customers all over the world realize the benefits of using our products for their enhanced performance and efficiency, and this leads to more new product sales and more maintenance revenue. As we have said time and again, much of the revenue growth finds its way to the bottom line, which resulted (in Q2) in the more than doubling of our operational and net profits on a year-over-year basis.” 1 “Given the typical seasonality in our business, where the second half of the year is usually stronger than the first, we are optimistic about the remainder of 2011. New and exciting software versions were announced recently, both for CimatronE and for GibbsCAM, with hundreds of improvements in all areas. Together with the NC SuperBox, we are confident that these new versions will support additional growth in the coming quarters”, concluded Mr. Haran. Yossi Ben-Shalom, Chairman of the Board of Cimatron, added "We are very pleased with the excellent results of the company. We thank our management, employees, customers and partners for their continued trust and support. I am pleased that a dividend is being distributed to our investors for a second consecutive quarter." The following provides details on Cimatron’s GAAP and non-GAAP results for the second quarter and first six months of 2011: GAAP: Revenues for the second quarter of 2011 were $10.0 million, compared to $8.4 million recorded in the second quarter of 2010. For the first six months of 2011, revenues were $18.9 million, compared to $16.3 million in the same period of 2010. Gross Income for the second quarter of 2011 was $8.7 million as compared to $6.8 million in the same period in 2010. Gross margin in the second quarter of 2011 was 87% of revenues, compared to a gross margin of 81% in the second quarter of 2010. For the first six months of 2011, gross income was $16.3 million, compared to $13.5 million in the same period of 2010. Gross margin for the six months ended on June 30th, 2011 was 86% compared to a gross margin of 83% in the first six months of 2010. Operating profit in the second quarter of 2011 was $1 million, compared to an operating profit of $0.4 million in the second quarter of 2010. In the first six months of 2011, Cimatron recorded an operating profit of $1.5 million, compared to an operating profit of $0.2 million in the first six months of 2010. Net Profit for the second quarter of 2011 was $0.9 million, or $0.09 per diluted share, compared to a net profit of $0.3 million, or $0.03 per diluted share recorded in the same quarter of 2010.In the first six months of 2011 net profit was $1.2 million, or $0.13 per diluted share, compared to a net profit of $0.2 million, or $0.02 per diluted share, in the first six months of 2010. 2 Non-GAAP: Revenues for the second quarter of 2011 were $10.0 million, compared to $8.4 million recorded in the second quarter of 2010. For the first six months of 2011, revenues were $18.9 million, compared to $16.3 million in the same period of 2010. Gross Income for the second quarter of 2011 was $8.8 million as compared to $7.0 million in the same period in 2010. Gross margin in the second quarter of 2011 was 89% of revenues, compared to a gross margin of 83% in the second quarter of 2010. In the first six months of 2011, gross income was $16.5 million, compared to $13.8 million in the first six months of 2010. Gross margin for the six months ended on June 30th, 2011 was 88%, compared to 84% in the first six months of 2010. Operating Profit in the second quarter of 2011 was $1.3 million, compared to an operating profit of $0.6 million in the second quarter of 2010. In the first six months of 2011, Cimatron recorded an operating profit of $2.0 million, compared to an operating profit of $0.7 million in the first six months of 2010. Net profit for the second quarter of 2011 was $1.3 million, or $0.14 per diluted share, compared to a net profit of $0.4 million, or $0.05 per diluted share recorded in the same quarter of 2010.In the first six months of 2011 net profit was $2.0 million, or $0.22 per diluted share, compared to a net profit of $0.5 million, or $0.05 per diluted share, in the first six months of 2010. Conference Call Cimatron's management will host a conference call today, August 4th, 2011 at 9:00 EDT, 16:00 Israel time. On the call, management will review and discuss the results, and will answer questions by investors. To participate, please call one of the following teleconferencing numbers. Please begin placing your call at least 5 minutes before the conference call commences. USA: +1-888-407-2553 International: +972-3-9180644 Israel: 03-9180644 For those unable to listen to the live call, a replay of the call will be available from the day after the call at the investor relations section of Cimatron's website, at: www.cimatron.com 3 Reconciliation between results on a GAAP and Non-GAAP basis is provided in a table immediately following the Consolidated Statements of Income included herein. Non-GAAP financial measures consist of GAAP financial measures adjusted to include recognition of deferred revenues of acquired companies and to exclude amortization of acquired intangible assets and deferred income tax, as well as certain business combination accounting entries. The purpose of such adjustments is to give an indication of our performance exclusive of non-cash charges and other items that are considered by management to be outside of our core operating results. Our non-GAAP financial measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures, and should be read in conjunction with our consolidated financial statements prepared in accordance with GAAP. Our management regularly uses our supplemental non-GAAP financial measures internally to understand, manage and evaluate our business and make operating decisions. We believe that these non-GAAP measures help investors to understand our current and future operating performance, especially as our two most recent acquisitions have resulted in amortization and non-cash items that have had a material impact on our GAAP results. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. About Cimatron With over 28 years of experience and more than 40,000 installations worldwide, Cimatron is a leading provider of integrated, CAD/CAM software solutions for mold, tool and die makers as well as manufacturers of discrete parts. Cimatron is committed to providing comprehensive, cost-effective solutions that streamline manufacturing cycles and ultimately shorten product delivery time. The Cimatron product line includes the CimatronE and GibbsCAM brands with software solutions for mold design, die design, electrode design, 2.5 to 5 Axis milling, wire EDM, turn, Mill-turn, rotary milling, multi-task machining, and tombstone machining. Cimatron's subsidiaries and extensive distribution network serve and support customers in the automotive, aerospace, medical, consumer plastics, electronics, and other industries in over 40 countries worldwide. Cimatron's shares are publicly traded on the NASDAQ exchange and the TASE under the symbol CIMT. For more information, please visit Cimatron’s web site at:http://www.cimatron.com 4 Safe Harbor Statement This press release includes forward looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, which are subject to risk and uncertainties that could cause actual results to differ materially from those anticipated. Such statements may relate to Cimatron’s plans, objectives and expected financial and operating results. The words "may," "could," "would," “will,” "believe," "anticipate," "estimate," "expect," "intend," "plan," and similar expressions or variations thereof are intended to identify forward-looking statements. Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, many of which are beyond Cimatron’s ability to control. The risks and uncertainties that may affect forward looking statements include, but are not limited to: currency fluctuations, global economic and political conditions, marketing demand for Cimatron products and services, long sales cycles, new product development, assimilating future acquisitions, maintaining relationships with customers and partners, and increased competition. For more details about the risks and uncertainties related to Cimatron’s business, refer to Cimatron’s filings with the Securities and Exchange Commission. Cimatron cannot assess the impact of or the extent to which any single factor or risk, or combination of them, may cause. Cimatron undertakes no obligation to publicly update or revise any forward looking statements, whether as a result of new information, future events or otherwise. Contact: Ilan Erez, Chief Financial Officer Cimatron Ltd. Tel.; 972-73-237-0114 E-mail: ilane@cimatron.com 5 CIMATRON LIMITED CONSOLIDATED STATEMENTS OF INCOME (US Dollars in thousands, except for per share data) Three months ended Six months ended June 30, June 30, Total revenue Total cost of revenue Gross profit Research and development expenses, net Selling, general and administrative expenses Operating income Financial income (expenses), net 38 ) ) Taxes on income ) 63 ) Other (8
